COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 THE STATE OF TEXAS,                                          No. 08-14-00088-CR
                                               §
                             Appellant,                          Appeal from the
                                               §
 v.                                                   243RD JUDICIAL DISTRICT COURT
                                               §
 CHRISTOPHER SCOTT ADAMS,                                       of El Paso, Texas
                                               §
                             State.                           (TC# 20130D03661)
                                               §

                                            §
                                          ORDER

      The Court GRANTS the State’s third motion for extension of time to file the brief until
                                          '
September 21, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before September 21, 2014.

       IT IS SO ORDERED this 13th day of August, 2014.

                                            PER CURIAM
Before McClure, C.J., Rivera, and Rodriguez, JJ.